DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0117324).

As to claim 1, Kim discloses touch display apparatus [3], comprising: a first substrate (Fig. 2, (200) and [52]) and a second substrate opposite to each other (Fig. 2, (100, and [50]; a light source on a side of the second substrate facing the first substrate (Fig. 2, (133) and [44]); a touch sensor on a side of the first substrate facing the second substrate (Fig. 2, (220) and Fig. 3A and 3B, (221) [52], 62, 69]; and one or more interference color filters (Fig. 2, (240 RGB)) on a side of the touch sensor facing the second substrate [67, 68] (the color filters are on the same side of the touch sensor (Fig. 2, 220) with respected to the second substrate (Fig. 2, 200).(The term interference is simply a term that defines the filter for interfering with and avoiding the passage of non-intended light in this case to the display output), wherein the light source (Fig. 2, (133) is 
Kim discloses in Fig. 3A a plurality of first touch electrodes and a plurality of second touch electrodes in an array [59,60]. Therefore, it would have been obvious to one of ordinary skill in the art to have a plurality of touch sensors in an array since it is well known in the art of touch sensors that an array of first and second touch electrodes neighboring each other in horizontal and vertical directions are considered touch sensors. 

As to claim 2, Kim discloses the light source comprises a plurality of sub-light sources in an array (see Fig. 2, (133)) and [47]), and wherein an orthographic projection of each sub-light source on the first substrate overlaps an orthographic projection of one sub-interference color filter of the first, second or third sub-interference color filters on the first substrate (Fig. 2, (240RGB) and [68]). 

As to claim 3, Kim discloses each of the plurality of sub-light source sources comprises an organic light emitting diode (OLED) sub-light source configured to emit white light [7, 47].



As to claim 5, Kim discloses in each interference color filter (Fig. 2, (240)), the first sub-interference color filter is configured to emit red light (Fig. 2, (R)), the second sub-interference color filter is configured to emit green light (Fig. 2, (G)), and the third sub-interference color filter is configured to emit blue light (Fig. 2, (B)). [67,68].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2014/0117324) in view of KOIDE (US 2020/0249787).

As to claim 6, Kim does not specifically disclose the light source comprises a surface light source and a liquid crystal layer stacked over each other, wherein the surface light source is configured to emit white light, [[and]] wherein the liquid crystal layer comprises a plurality of liquid crystal portions in an array, and wherein an orthographic projection of each liquid crystal portion on the first substrate is covered overlapped by an orthographic projection of one sub-interference color filter of the first, second or third sub-interference color filters on the first substrate.
KOIDE discloses disclose the light source comprises a surface light source (Fig. 3, (BL) and a liquid crystal layer Fig. 3, (LQ)) stacked over each other [54], wherein the surface light source is configured to emit white light (it is not specifically disclosed that the backlight (BL) of KOIDE 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to have the light source, as taught by KOIDE, in the device of Kim, so that the structure is comparatively simple and that the power consumption is small [5].

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: Claims 7-10 are allowable since certain key features of the claimed invention are not taught or fairly suggested by the prior art. In claim 7, “the light source further comprises a color film layer, and wherein the color film layer comprises a plurality of color film units, wherein an orthographic projection of each color film unit on the first substrate is overlapped by an orthographic projection of the one sub-interference color filter of the first, second or third sub-interference color filters on the first substrate, and wherein each color film unit is configured to emit a same color of light as the one sub- interference color filter”. In claim 8, “recording a non-touch color coordinate in a color space for light output from each interference color filter in case of no touch; recording a touch color coordinate in the color space for light output from each interference color filter in case of touch; and determining a touch position by comparing the non-touch color coordinate and the touch color coordinate”. The closest prior art of record for claim 7, KOIDE (US 2020/0249787), as described above, fails to anticipate or render the above underlined limitations for claim 7. The closest prior art of record for claim 8, SEO et al. (US 2017/0338289) discloses, in Fig. 13B a period when a sensing target is not sensed (not touched) and a period when a sensing target is sensed (touched) [303]. However, singularly or in combination fails to anticipate or render the above underlined limitations obvious. Claims 9-10 are objected as to being dependent on objected claim 8.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO OSORIO whose telephone number is (571)272-7676.  The examiner can normally be reached on M-F 9 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUNYI LAO can be reached on (571)272-7671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/RICARDO OSORIO/Primary Examiner, Art Unit 2692